Citation Nr: 1720683	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  05-28 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Jeffrey McFadden, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1943 to February 1946.  The Veteran died in October 1998.  The appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a January 2004 rating decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for the cause of the Veteran's death.  An August 2007 Board decision denied the appellant's claim.  She appealed that decision to the Court.  In November 2008, the Court vacated the August 2007 Board decision and remanded the matter for readjudication consistent with instructions outlined in a November 2008 Joint Motion by the parties.  

In February 2009, the Board remanded the case for additional development and to satisfy notice requirements in accordance with the Joint Motion.  

An April 2010 Board decision again denied service connection for the cause of the Veteran's death.  The appellant again appealed the denial to the Court.  In November 2012, the Court issued a mandate that vacated the April 2010 Board decision on this issue and remanded the matter for readjudication consistent with instructions outlined in an August 2012 memorandum decision.
 
In October 2015, the Board issued a remand that explained that the issue of entitlement to DIC under 38 U.S.C.A. § 1151 had been raised (at least as early as the July 2015 correspondence submitted by the appellant's attorney), but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board referred that issue to the AOJ for appropriate action, and remanded the issue on appeal (entitlement to service connection for the cause of the Veteran's death) to the AOJ as inextricably intertwined with the referred claim.  

This case was most recently before the Board in June 2016, when the Board issued a remand on the claim for entitlement to service connection for the cause of the Veteran's death for further procedural and evidentiary development.  The matter is now back before the Board.

The appellant testified at a Central Office hearing in March 2017 before the undersigned Veterans Law Judge (VLJ).  A transcript of the proceeding has been associated with the claims file.

Following the last Statement of the Case (SOC) and Supplemental Statement of the Case (SSOC), the appellant submitted additional medical evidence in support of her claims.  However, in a submission dated in March 2017, the appellant submitted a waiver of initial Agency of Original Jurisdiction (AOJ) consideration of this evidence.  See 38 C.F.R. § 20.1304 (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).






FINDINGS OF FACT

1.  The Veteran died in October 1998; the immediate cause of his death was hypoxia due to or as a consequence of pneumonia, malnutrition, and deconditioning; non-insulin dependent diabetes mellitus was listed on his death certificate as a significant condition contributing to death but not related to the underlying cause of death.  

2.  At the time of the Veteran's death, he had established service connection for a left knee disability.  

3.  The primary and contributory causes of the Veteran's death, hypoxia, pneumonia, malnutrition, deconditioning, and diabetes mellitus, were not manifested in service (and diabetes was not manifested in the first year following the Veteran's discharge from active duty), and are not shown to have been related to his service (or caused or aggravated by a service-connected disability).  

4.  The Veteran's service-connected left knee disability did not cause or contribute to cause his death.

5.  The Veteran's death was not the result of an additional disability that was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA or due to an event that was not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1154, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310, 3.312 (2016).
2.  The criteria for DIC under 38 U.S.C.A § 1151 are not met.  38 U.S.C.A. 
§§ 1151, 1318, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.312, 3.361 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Concerns

As noted in the Introduction, the Board last remanded the appellant's claim for entitlement to service connection for the cause of the Veteran's death in June 2016 for additional evidentiary development.  In particular, the Board remanded the appellant's claim to accommodate her pending request for a hearing.  The Board instructed the AOJ to readjudicate the claim of service connection for the cause of the Veteran's death after any further development of the evidentiary record and readjudication of the inextricably intertwined claim for DIC under 38 U.S.C.A. § 1151.  The Board reminded the AOJ to ensure that correspondence mailed to the appellant's attorney was sent to the attorney's correct current address.

In August 2016, the appellant and her representative withdrew the local hearing request.  In an SSOC dated in October 2016, the AOJ readjudicated the claim for entitlement to service connection for the cause of the Veteran's death.  The AOJ sent the SSOC to the appellant's representative's correct current address.  In an SOC dated in October 2016, the AOJ adjudicated the Veteran's claim for entitlement to DIC under 38 U.S.C.A. § 1151.  In March 2017, the appellant testified at a Central Office hearing before the undersigned VLJ.  

Thus, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).
II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims. 

      Duty to Notify

VA's duty to notify was satisfied by letters dated in May 2003, January 2010 (entitlement to service connection for the cause of the Veteran's death), and December 2015 (DIC under 38 U.S.C.A. § 1151).  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, specifically in the context of a claim for cause of death benefits under 38 U.S.C.A. § 1310 DIC, the United States Court of Appeals for Veterans Claims (Court) held that section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The Court also held that a DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Id.  

As noted in the April 2010 Board decision, the November 2008 Joint Motion observed that VA's duty to notify under Hupp could not be satisfied until VA had properly determined the disabilities for which the Veteran had established service connection prior to his death.  Significantly, the Veteran's claims file had been lost and was subsequently rebuilt.  In rebuilding his claims file, the RO was able to ascertain that he had a service-connected left knee disability at the time of his death.  

However, an April 1997 letter from the El Paso County Office of Veteran's and Military Affairs, stated the following, "This letter is to verify that [the Veteran] has several service connected disabling conditions which precludes him from obtaining and sustaining substantial and/or gainful employment."  According to the Joint Motion, the contents of this letter suggested that the Veteran might have had more than one service-connected disability.  Consequently, the Board (pursuant to the Joint Motion) remanded this matter in February 2009 for additional development.  In September 2009, the El Paso County Veterans Service Office (which had generated the April 1997 letter) stated that the Veteran was deceased and they no longer had files on record in their office for him.  The RO also contacted the Disabled American Veterans (DAV) to inquire whether they had any historical files for the Veteran.  In a June 2006 telephone conversation with their office, DAV reported that they did not have any files for the Veteran prior to February 2003 (the date of the appellant's claim); this included any prior rating and/or Board decisions.  In September 2009, the appellant was advised that additional searches for the Veteran's records failed to yield any additional information, and she was encouraged to submit any additional information/evidence that she might have.  As she did not respond with any additional evidence, based upon the available record, it is reasonably established that at the time of the Veteran's death, his only service-connected disability was a left knee disability.

Having established that during the Veteran's lifetime, he established service connection for a left knee disability only, the Board now turns to whether the appellant was properly advised of VA's duties to notify and assist in the development of her claim.  After reviewing the record, the Board finds that she was.  While she did not receive complete notice prior to the initial rating decision, a January 2010 letter provided certain essential notice prior to the readjudication of her claim.  Specifically, this letter provided notice that complied with Hupp and explained the evidence VA was responsible for providing and the evidence she was responsible for providing.  It also informed her of effective date criteria.  The matter has been readjudicated in subsequent SSOCs after the appellant and her representative had opportunity to respond.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (a VCAA timing defect is cured by issuance of fully compliant notification followed by readjudication of the claim).   

	Duty to Assist

The Board also concludes VA's duty to assist has been satisfied.  As noted above, the Veteran's original claims file is lost; therefore, the RO has a heightened duty to assist in this case.  The RO fulfilled this duty by making reasonable attempts to locate the original claims file and then, when such attempts were exhausted, by rebuilding the claims file.  In a July 2005 letter, the RO notified the appellant that the Veteran's claims file had been misplaced and that they were reconstructing it.  The letter also requested that she provide any pertinent information she might have, including copies of any service treatment records (STRs), separation papers, and prior decisions.  The rebuilt claims file contains copies of the STRs and records documenting the Veteran's medical condition and the medical treatment he received at the time of (and leading up to) his death.  It also includes a copy of his death certificate.  

With respect to the claim for entitlement to service connection for the cause of the Veteran's death, the RO arranged for a VA medical opinion in December 2009.  In January 2016, the Board obtained an additional VA medical opinion with respect to the claim for entitlement to DIC under 38 U.S.C.A. § 1151.  The Board finds that the December 2009 and January 2016 opinions are adequate for the purpose of determining the claims decided herein.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claim). 
The appellant has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.

III. Legal Criteria - Service Connection for the Cause of the Veteran's Death and DIC under 38 U.S.C.A. § 1151

To establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  It is not sufficient to show that a service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  

Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.

Service connection is warranted for disability resulting from disease or injury that was incurred or aggravated in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

With respect to a claim for DIC under 38 U.S.C.A. § 1151, Title 38, United States Code § 1151 provides compensation in situations in which a claimant suffers an injury or an aggravation of an injury resulting in additional disability or death by reason of VA hospitalization, or medical or surgical treatment, and the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or the proximate cause of additional disability or death was an event which was not reasonably foreseeable. 

To determine whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the medical treatment upon which the claim is based to his or her condition after such treatment has stopped.  38 C.F.R. § 3.361(b).  To establish that VA treatment caused additional disability, the evidence must show that the medical treatment resulted in the additional disability.  Merely showing that a Veteran received treatment and that the Veteran has an additional disability, however, does not establish cause.  38 C.F.R. 
§ 3.361(c)(1). 

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a Veteran's additional disability, it must be shown that the medical treatment caused the Veteran's additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1). 

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32 of this chapter.  38 C.F.R. § 3.361(d)(2).

	Factual Background 

The appellant has raised three theories in support of her claims for entitlement to death benefits.  First, in support of her claim for entitlement to service connection for the cause of the Veteran's death, she alleges that the Veteran's cause of death was related to his service-connected left knee disability.  Specifically, she alleges that his service-connected left knee disability caused him to fall down a set of stairs on December 31, 1997, resulting in an undiagnosed fracture of his hip, which substantially contributed to his death from deconditioning and pneumonia.  Second, the appellant alleges that she is entitled to DIC benefits under 38 U.S.C.A. § 1151 because three VA medical facilities failed to diagnose the Veteran's fractured hip, with such failure resulting in the Veteran's death by causing deconditioning and pneumonia.  Third, the appellant alleges that VA negligently administered medication to the Veteran on October [REDACTED], 1998, which led to his death from respiratory depression.

Summarizing the pertinent facts with the above criteria and contentions in mind, the evidence shows that the Veteran died on October [REDACTED], 1998.  His death certificate shows that the immediate cause of death was hypoxia due to or as a consequence of pneumonia, malnutrition, and deconditioning.  Diabetes mellitus was listed as a significant condition contributing to death but not related to the underlying cause of death.  

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis relating to hypoxia, pneumonia, malnutrition, deconditioning, and/or diabetes mellitus.  Consequently, service connection for any such disease/condition on the basis that it became manifest in service and persisted is not warranted.  As there is no evidence that the Veteran's diabetes mellitus was manifested in the first year following his discharge from active duty, service connection for such disease under the chronic disease presumptive provisions of 38 U.S.C.A. § 1112; 38 C.F.R.§§ 3.307, 3.309 likewise is not warranted.  There is also no evidence in the record that relates any of these diseases/conditions to the Veteran's service.  The death certificate only lists these diseases/conditions, and the appellant has not submitted any competent (medical) evidence showing that there is a direct relationship between them and the Veteran's service.  

Instead, the appellant contends that the Veteran's cause of death was related to his service-connected knee disability.  In the appellant's February 2003 claim, she contended that on the afternoon of December 31, 1997, she exited the laundry room and found the Veteran sprawled out on the floor at the bottom of a staircase with lacerations to the face and nose.  She distinctly recalled that the Veteran told her his left knee had given out again, resulting in his fall, and it is her contention that this fall resulted in the chain of events leading to his eventual death from hypoxia resulting from pneumonia.  

Specifically, the appellant explains that after the December 31, 1997 fall, the Veteran was hospitalized for about a month and returned home on February 2, 1998.  She noted that he continued to complain of severe pain in his left leg and hip, without relief of symptoms, and in April 1998, she had him transported to the Denver VA Medical Center (VAMC) where he was hospitalized and remained hospitalized until his death.  She contends that a hip fracture was discovered during this hospitalization.  It is her contention that the fall in December 1997 was due to instability in his service-connected left knee, and that the Veteran's fractured left hip occurred at that time.  She also stated that the extended hospital stay due to the left knee fall and resulting hip fracture subsequently resulted in his contracting pneumonia.  Therefore, had the Veteran not fallen due to his service-connected left knee disability on December 31, 1997, he would not have fractured his hip and the extended hospital stay (and pneumonia) would not have occurred.
The evidence of record includes a December 1996 left knee X-ray showing findings suggestive of calcium pyrophosphate dihydrate crystal deposition disease (CPPD) with secondary degenerative changes, and report of a December 1996 VA examination, when arthritis of the left knee with restricted range of motion was diagnosed.  The examiner noted a history of falls and indicated that the Veteran was severely limited in function due to his knee condition.  In an April 1997 letter, the Veteran's private physician, Dr. J. B. K. stated that the Veteran was totally and permanently disabled (and unable to work in any occupation) due to his diabetes with chronic renal failure and chronic service-connected left leg pain and weakness.

West Los Angeles VAMC treatment records show that the Veteran was hospitalized from January 1, 1998 to January 30, 1998, following two falls on December 31, 1997.  On admission, he reported that he had lost his balance and fallen down four or five steps.  He reported that he "simply lost his footing."  He reported that as he fell, he hit his nose and face against the wall and landed on his right elbow and knee.  He reported that later that night, he fell again and was unable to get up because he was "feeling weak."  He reported that he was subsequently brought to the emergency room (ER) by his son-in-law.  Under pertinent medical history, it was noted that the Veteran's kidneys had stopped working a year prior and that he had diabetes "now diet-controlled" for 15 years with amputations of the 1st left and 4th right toes.  A resident's note shows that the Veteran had diabetes and renal insufficiency and was status-post knee replacement.  Laboratory testing revealed anemia likely due to the renal insufficiency which, in turn, was likely due to the long-term diabetes.

The January 30, 1998 discharge summary shows that the Veteran had a history of diet-controlled diabetes, osteoarthritis, chronic renal insufficiency, and anemia secondary to chronic renal insufficiency.  It was reported that the Veteran had been admitted with swelling of the right elbow and knee from a fall.  X-rays were taken and the right knee and elbow were tapped, revealing leukocytosis, hemarthrosis, calcium, pyrophosphate and uric acid crystals intra and extracellular.  Rheumatology was consulted, the knee and elbow re-tapped, and gout and pseudogout were diagnosed.  A nephrology consultation established that the Veteran's renal failure was attributed to his longstanding diabetes.  Diagnoses on discharge included chronic renal failure, anemia, diabetes mellitus, hypokalemia, bipolar disease with mild dementia, hearing problem, hypoalbuminemia and constipation.

Subsequently, in a March 1998 Discharge Summary from the Denver VAMC, it was noted that the Veteran recently fell down some stairs, causing pain in his right elbow and knee.  It was noted that he was diagnosed with gout in his knee and elbow and given a steroid injection and transferred to rehabilitation with improvement at that time.  It was noted that he was found to be anemic.  He was discharged and received two to three weeks of antibiotics according to his wife.  The events that led to the March hospitalization was that the Veteran recently had foul-smelling urine and over the last two days, and lost the skin over his right heel and left second toe.  He had fatigue, decreased appetite, and occasional lightheadedness.  During the hospitalization, he was noted to have depression and malnutrition.  The Veteran was very depressed and not interactive at all.  Initially, he was started on Ritalin with extremely good results.  After two days of Ritalin the Veteran was much more interactive with the nursing staff and others.  During his hospitalization, his appetite improved to a very great degree and he did seem to respond to the Megace that was started.  The Veteran was discharged to the nursing home care unit.

Denver VAMC nursing home inpatient treatment records from April to October 1998 show diagnoses of diabetic foot ulcer and cellulitis; bilateral lower extremity and sacral decubitus; chronic renal insufficiency; depression/bipolar disorder; anemia; dementia; malnutrition; and peptic ulcer disease.  The Veteran had increasing difficulty eating over the course of the treatment period.  Records from April 1998 reflect that the Veteran was eating approximately 90 percent of his meals, but his weight had dropped from 130 pounds on April 7, 1998 to 125 pounds on April 16, 1998.  An April 29, 1998 note indicates the Veteran was having difficulty swallowing his medications and his state was described as "severely compromised."  Notes dated May 2, 1998 reflect that the Veteran had difficulty swallowing food and medication, and he was lethargic and unable to give more than a one-syllable response to questions, was barely audible, and was very weak.  

On May 6, it was noted that his intake of food was about 30 percent and he refused "tube feeds."  It was noted that it was unlikely that his medical condition would improve if he continued to eat poorly and refuse nutritional support.  In June, a psychologist did a cognitive assessment of the Veteran and reported that he was oriented only as to the year; he did not know the season, month, or day.  He was "moderately depressed" and had periods of unresponsiveness.  An assessment conducted on June 28, noted the "needs of dying patient" to be support "since he has been declining steadily and the progno[s]is is not good."  It was noted that the Veteran was a "no COR, no tube."  It was noted that the "family appears in strong denial as to his current condition."  The Veteran's weight was reported as 120 pounds and it was noted he was on a full liquid diet.  It was also noted that he may go to "comfort care" or perhaps transfer to a nursing home.  

In July, his diet was changed to "mechanical soft," but it was noted that he was not eating more than 25 to 30 percent of his meals.  A July 1998 progress note shows that he was severely compromised nutritionally, given diabetic foot ulcers, low albumin, continual weight loss, low weight for height and need for altered diet textures.  Subsequent progress notes showed a continuing decrease in his desire to eat or drink.  In August, an indwelling Foley catheter was placed, but it was noted that the Veteran had very poor intake of food and remained "severely compromised nutritionally."  Subsequently his intake of food was described as "VERY VERY poor" with his weight recorded at 116 pounds with further weight loss "almost certain."  The Veteran refused a feeding tube.  In late August, it was noted that the Veteran continued to refuse food and took very little fluids such that his condition was deteriorating and it was noted that he wished "only to be left alone to sleep."
A Social Work Quarterly Assessment dated September 28, 1998 noted that during the last quarter, there had been setbacks in the Veteran's nutrition, as well as in his "lack of motivation, nausea and overall failure to thrive."  It was noted that the Veteran had been "transferred to comfort care status" and would remain in the Nursing Home Care Unit in "Comfort Care."  The educational goals set in September were for the Veteran and his wife to "effectively cope with end of life issues."  A nursing note indicated that the appellant was informed that "comfort care" meant that the Veteran's condition had declined to the point where the facility was trying to keep him "as comfortable as possible for his remaining days."

On October [REDACTED], 1998, the appellant was advised to come to the facility as the Veteran was "looking significantly worse."  A chaplain's note indicated that the Veteran "has really given up wanting to live.  He presently is dying.  Wife called [chaplain] to [Veteran's] beside today.  She is still in denial and angry that [the Veteran] has not eaten in last months.  I will continue to follow this case."

That afternoon, he was noted to be "hollering as though in pain - wife asked for something to help him."  Medication was given.  Later that afternoon, medication was again given when the Veteran was noted to be hollering.  At 8:30 p.m., the Veteran's blood pressure was recorded as 67/25.  The Veteran died on October [REDACTED], 1998.

In the October 1998 discharge summary, it was noted that the Veteran had a long history of diabetes with multiple end-organ effects from that disease.  He was admitted in April 1998 with extreme debilitation and multiple decubiti.  During his stay at the nursing home, he initially received aggressive physical therapy and occupational therapy which had minimal response.  The decubiti did not heal as the Veteran had an increasingly poor appetite and refused to eat.  Gastrointestinal work-up revealed no source for his nausea, vomiting, or poor appetite.  Multiple medications were tried, and the Veteran refused any more aggressive work-up, including any tubes, emergency room visits, or hospitalizations.  He gradually weakened and the decision was made to keep him as comfortable as possible.  It was noted that the Veteran remained relatively complaint free during his stay and on the morning of October [REDACTED], 1998, he was observed to be less responsive with an increased respiratory rate.  A chest film revealed a right-sided infiltrate suspicious for pneumonia.  He was given medication; however, he continued to decline and had worsening respiratory distress.  He was made as comfortable as needed with medications, and he expired at 1:20 in the morning on October [REDACTED], 1998.

In an October 14, 1998 letter, Dr. J. H. indicated that the Veteran had been her patient at the Denver VA Nursing Home Care Unit since April 1998.  She noted that at that time, he presented with extreme debilitation and other sequelae of a fractured hip followed by sustained bed rest and with end stage diabetes mellitus.  She noted that efforts at rehabilitation were unsuccessful, and he died on October [REDACTED], 1998.  She indicated that the immediate cause of death was pneumonia; however, the pneumonia was a result of the noted debilitation.  Dr. J. H. also indicated that, by report, the Veteran had suffered multiple falls due to his knee injury prior to the fall that resulted in a hip fracture.

In a subsequent January 27, 1999 letter, Dr. J. H. advised the appellant that she could not significantly change the content of her October 1998 letter because she could not testify as to the Veteran's condition prior to her acquaintance with him.  She noted that since she only knew of the circumstances of the Veteran's condition prior to April 1998 from the appellant's descriptions, she could not state as fact that his fall, which led to the hip fracture, was due to his knee injury, as she had not been involved with his care at that time.  She indicated that such information needed to come from the physicians who cared for the Veteran after he fell.  Dr. J. H. did agree that the hip fracture was one of several contributing factors which led to the Veteran's fatal pneumonia and she agreed that it was reasonable to assume that his knee injury led to the fall, which led to his debilitation and ultimately to his death.  However, she stated that she could not state that this chain of events was factual since again, she had not cared for the Veteran at the time of his fall.  Dr. J. H. also noted that the Veteran's diabetes was mentioned on the death certificate because poor circulation, caused by his diabetes, contributed greatly to the non-healing ulcers which, although not directly responsible for his death, contributed greatly to his poor health and made him susceptible to pneumonia.

In a March 2008 letter, Dr. V. S., a private physician, opined that "shrapnel wound to left knee could have contributed to a deep vein thrombosis in resulting complications of [pulmonary embolism].  Blood from service connected left knee to heart as a contributory cause of death."

In March 2008 letters, the appellant's private primary healthcare provider, T. K., P.A., stated that after reviewing the Veteran's medical records, it was clear to him that the Veteran's death was related to injuries he sustained in service.  He noted that the Veteran experienced constant falls secondary to shrapnel that he sustained in service, including the fall that occurred on New Year's Eve.  He noted that this led to a broken hip that was not discovered until later when he was hospitalized and continued to fall, resulting in subdural hematomas.  On the day of the Veteran's death, T.K., P.A., stated he was screaming in pain and required sublingual pain medication; "this almost certainly caused hypoxemia and death."  He stated also that, from the Veteran's hospital records, it was clear that a series of hospital mishaps that never should have occurred contributed to his death.  His rationale was that if the Veteran had not sustained injuries in service, he would not have been hospitalized in the first place.  

In an August 2009 letter, T. K., P.A., stated he had read portions of the Veteran's "military records pertaining to his service-related death in 1998," and it was his opinion that it was "possible that the multiple falls from shrapnel retention in his lower extremity could have led to another fall and eventual deconditioning in the VA Hospital in Denver."

In a December 2009 VA medical opinion, the examiner indicated that he had reviewed the Veteran's entire claims file prior to rendering an opinion; this included reviewing his STRs, December 1996 X-ray and VA examination reports, West Los Angeles VAMC treatment records, Denver VAMC treatment records, and the private opinions of Dr. J. H.  Based on a review of the aforementioned evidence, it was his opinion that it was "less likely as not" that the Veteran's left knee disability caused the fall, which led to the hip fracture, which led to the fatal pneumonia, which caused his death.  The examiner explained that while it was possible the Veteran's left knee disability caused him to fall and have a hip fracture, his multiple chronic conditions made him a poor candidate for speedy recovery.  He noted further that the Veteran had additional diagnoses of gout/pseudogout in his left knee, and that this was distinct from his service-connected left knee disability.  

Additionally, as stated, even if the fall was caused by his left knee disability, this was not the proximate cause of the Veteran's death.  The examiner explained that treatment records from his nursing home stay show the Veteran had poor response to physical and occupational therapy, and had increasing poor appetite with non-healing multiple decubitus ulcers; these issues were not related to his left knee.  The examiner then noted that the Veteran also had long-standing diabetes, chronic renal failure, anemia requiring Epogen, and bipolar disease with mild dementia, and explained that these chronic conditions increased the likelihood of co-morbid conditions such as pneumonia and difficulty recovering from acute illnesses such as pneumonia.

In a declaration dated in July 2015, Dr. E. S., an Assistant Professor of Emergency Medicine and the Medical Toxicology Fellowship Director at a university, indicated that he had reviewed the medical records relating to the Veteran, the medical opinions from the December 2009 VA examiner, Dr. J. H., and T. K., and the declaration of the appellant.  Dr. E. S. opined that the Veteran's undiagnosed and inadequately treated hip fracture prevented him from undergoing surgical repair; prevented him from properly rehabilitating his injury and regaining his mobility; required pain medication that caused nausea, vomiting, and may have contributed to his weight loss and malnutrition; and caused his deconditioning, malnutrition, pneumonia, and death.  Dr. E. S. noted that among other things, the Veteran's undiagnosed and untreated broken hip impacted his ability to respond to aggressive physical and occupational therapy that VA pursued.  Dr. E. S. noted that Dr. J. H., the Veteran's treating physician at the nursing home in 1998, opined that the Veteran suffered from "extreme debilitation and other sequelae of a fractured hip" and that "the pneumonia was a result of the debilitation."  Dr. E. S. explained that medical literature has recognized that (1) an undiagnosed hip fracture could increase the risk of mortality, especially in an elder patient, and (2) lower levels of activity typically resulted in an increased risk for the progression of chronic illnesses.  Dr. E. S. found that given the opinion of Dr. J. H. and medical literature, it was more likely than not the Veteran's undiagnosed and untreated hip fracture caused his deconditioning, pneumonia, and death, and not his chronic conditions.

Dr. E. S. indicated that he disagreed with the December 2009 VA examiner's conclusion that it was "less likely as not (less than 50/50 probability) that the Veteran's left knee condition caused the fall, which lead to the hip fracture, which led to the fatal pneumonia, which caused the Veteran's death."  Dr. E. S. noted that the VA examiner recognized that it was "possible that the Veteran's left knee did cause him to fall, which resulted in a hip fracture."  Dr. E. S. noted that the VA examiner concluded that "even if the fall was related to the knee, this is not a proximate cause of his death" because the Veteran had "minimal response to . . . aggressive physical therapy and occupational therapy" and had other chronic conditions.  Dr. E. S. found that the VA examiner did not address the causal relationship between the Veteran's undiagnosed and untreated hip fracture and the Veteran's deconditioning and chronic conditions; the consequences caused by the Veteran's fall down the flight of stairs, which was caused by his service-connected left knee condition; the opinion of Dr. J. H. that the Veteran suffered from "extreme debilitation and other sequelae of a fractured hip" and her opinion that the "pneumonia was a result of the debilitation;" the medical literature regarding undiagnosed hip fractures; or whether the deconditioning and malnutrition that Dr. J. H. stated was the cause of the Veteran's pneumonia exacerbated the effects of diabetes and ulcers.

Dr. E. S. further opined that it was more likely than not that the dosage of Roxanol and Ativan on October [REDACTED], 1998, was an aggravating cause of the Veteran's immediate death.  He noted that the medical records showed that the VA administered three doses of 10 milligrams each of Roxanol for a total of 30 milligrams plus 2 milligrams of Ativan over a 65-minute period.  He indicated that given the Veteran's weight, his respiratory condition since he was just diagnosed with pneumonia and may have had sepsis, and his renal failure causing decreased clearance of the Roxanol metabolites, this could have led to respiratory depression and failure.  Dr. E. S. explained that a known side effect of Roxanol for people who were not used to taking narcotic pain medicines and did not have a tolerance to opioids is that Roxanol may cause severe and sometimes fatal respiratory depression.  

In addition, he noted that in patients with renal failure and kidney disease, metabolites of morphine (the medication in Roxanol) can accumulate and cause respiratory depression.  Dr. E. S. indicated that the subsequent doses of Roxanol should not have been administered until the Veteran had sufficient time to metabolize the initial dose, given that the Veteran was not typically taking morphine-related medications and had renal insufficiency so he was at an elevated risk of having an adverse event.  In addition, Dr. E. S. indicated that the combination of an opioid (Roxanol) with a benzodiazepine (Ativan) is potentially very dangerous, and is well known to cause respiratory depression and failure.

In a medical opinion dated in January 2016, the VA examiner, Dr. C. C., indicated that he reviewed the medical records, medical opinions, and lay statements.  Dr. C. C. noted that he specialized in the fields of General and Vascular Surgery.  He noted that in his specialty, it was not uncommon for patients to develop terminal injuries and/or illnesses that led to days, weeks, or even months of a downward clinical spiral resulting in death.  He indicated that he was an expert on end-of-life issues and care in the face of terminal conditions.  

The VA examiner opined that the Veteran's service-connected left knee condition did not cause, or result in, his December 31, 1997 fall down the stairs.  Dr. C. C. found that the December 31, 1997 fall did not result in a left hip fracture and, in fact, the Veteran never had a left hip fracture.  Dr. C. C. indicated that since there was no hip fracture, the opinions offered by P.A. T. K., Dr. J. H., and Dr. E. S. had no merit, as they were based on the false premise of an undiagnosed and insufficiently treated left hip fracture causing the Veteran's deterioration and death.  

Dr. C. C. also found no finding of fault in VA care rendered in 1998 through the October [REDACTED], 1998 death.  Specifically, Dr. C. C. found that the Veteran's inadequate eating, weight loss, malnutrition, and deconditioning were a matter of record prior to the 1998 VA admissions and the chronic progression of these problems led to his death, not the care of VA.

Dr. C. C. indicated that in his experience, the first treating records after an injury or severe illness onset are the records that are most accurate in terms of onset and circumstances involving the event.  He explained that this was because acutely, the patient is only concerned with his health and is very forthright with his treating providers in giving accurate information so they may appropriately treat him.  

Dr. C. C. noted that the Los Angeles VAMC note of Dr. K. dated on January 1, 1998, and the notes of Dr. L. dated on January 1, 1998 and January 2, 1998, were silent for any left knee giving way etiology for the December 31, 1997 falls.  Dr. C. C. noted that the objective treatment records clearly indicated the Veteran was in an unfamiliar home and simply tripped on an unfamiliar step and then later over an unfamiliar carpet in the dark, causing the Veteran to lose his balance and/or footing and fall.  Dr. C. C. noted that the story of the Veteran's left knee giving way causing the December 31, 1997 falls was retrospectively supplied by his spouse in her February 2003 statement in support of the claim, based on her recollection of what the Veteran told her.  Dr. C. C. opined that the objective treating records carried more weight than the subjective spousal account.

Dr. C. C. explained that the appellant's claims that the December 31, 1997 fall down the stairs caused a left hip fracture that was associated with a delay in diagnosis and mistreatment after diagnosis leading to death have no factual basis whatsoever.  First, Dr. C. C. noted that the VA treatment records from January 1, 1998 through the October [REDACTED], 1998 death were silent for any left hip fracture diagnosis.  He indicated that the only VA documents that reported a left hip fracture comes from the October 1998 and January 1999 statements of VA physician Dr. J. H.  Dr. C. C. indicated that as best that he could determine, her only involvement with the Veteran was being the physician who signed the Death Certificate.  He noted further that at that time, she made no mention of any left hip fracture.  Dr. C. C. indicated that a review of Dr. J. H.'s January 1999 statement reveals she was "coached" by the appellant to provide a left knee giving way, to stairway fall, to left hip fracture story which she supported with a host of caveats.  

Second, Dr. C. C. indicated that it was well-known clinically that fall-induced hip fractures in the elderly were dramatic clinical events.  He explained that they resulted in excruciating pain and inability to walk.  He noted that these were not subtle injuries that remained occult for months prior to discovery.  Dr. C. C. indicated that the 1998 VA records were silent for any left hip pain complaints or left hip fracture diagnoses and clearly contradict the appellant's claim of chronic left hip pain complaints dating from December 31, 1997 and a VA delay in left hip fracture diagnosis for months.  Dr. C. C. noted further that a February 1998 Los Angeles VAMC follow-up phone call with the appellant recorded no hip pain reports whatsoever.  Dr. C. C. reiterated that the Veteran's VA treatment records of January 1998 through his discharge and transport back to his wife by February 18, 1998 were clinically incompatible with a December 31, 1997 left hip fracture event.
Dr. C. C. indicated that the opinions of P.A. T. K. and Dr. E. S. were based on a left hip fracture diagnosis being the root of all evil leading to the Veteran's death.  However, Dr. C. C. found that there was no objective basis whatsoever for this left hip fracture diagnosis.  Dr. C. C. found that Dr. J. H.'s left hip fracture diagnosis had no merit and any and all subsequent statements based primarily on a left hip fracture diagnosis had no merit either.

As for the Veteran's cause of death, Dr. C. C. explained that the VA treatment records were very clear that diabetes and insufficient eating led to malnutrition, which led to weight loss, which led to loss of muscle mass, which led to weakness and deconditioning, which led to a host of complications to include worsened renal failure, multiple toe osteomyelitis/amputations, multiple decubiti, etc.  Dr. C. C. explained that the onset of this clinical deterioration clearly was of pre-1998 onset.  He noted that the August 1996 and September 1997 VA discharge summaries recorded multiple nearing the end of life conditions such as diabetes, chronic obstructive pulmonary disease, ischemic heart disease, renal failure, chronic subdural hematomas, anemia, and malnutrition with months of profound weight loss despite private care.  Dr. C. C. also noted that the VA treatment records were replete with notations of the appellant's unrealistic expectations and denial of reality as it concerned her husband's deteriorating clinical condition and desires.

Dr. C. C. indicated that the VA records over the final death admission (from March 1998 to October 1998) were very clear that the Veteran's chronic anorexia, nausea, and vomiting were ongoing and intractable and that the Veteran refused to eat, refused nutritional supplements, refused tube feedings, and refused gastrointestinal diagnostic testing.  See, e.g., May 1998 and September 1998 VA nutrition notes.  Furthermore, Dr. C. C. noted that the Veteran was not motivated and refused rehabilitation efforts.  See, e.g., the April 1998 VA transfer notes and the CLC note of June 1998.  Dr. C. C. also pointed to the October [REDACTED], 1998 Chaplain's note, which he indicated captured the Veteran's final admission clinical course and the cause as the Veteran "has given up wanting to live."  
Dr. C. C. explained that if one reviewed the voluminous VA medical, psychiatric, nursing, and social work notes, the Veteran's picture was bleak.  He indicated that the Veteran was 75 years old, had a host of debilitating conditions (diabetes, renal failure, gout, heart disease, etc.), had intractable nausea and vomiting, was hearing impaired, was wheelchair bound, was incontinent, was without financial assets, was estranged from his daughter, was mired in legal issues, and was unhappy.  Dr. C. C. noted that VA records indicated that the Veteran became morbidly depressed and withdrew from contact with people, life, and eating.  Dr. C. C. explained that the Veteran basically died from malnutrition that was self-imposed and he refused VA's efforts to treat it. 

With respect to the findings of Dr. E. S. regarding negligent care, Dr. C. C. found that the Veteran's chronic anorexia, nausea, and vomiting that led to malnutrition and ultimately death were well-established living at home diagnoses prior to the March 1998 final admission.  He noted further that the allegation that VA's administration of chronic pain medications (opioids) led to or aggravated the nausea/malnutrition was speculative at best and simply not supported by the objective treating records.  See, e.g., September 1998 CLC notes (where opioids are discontinued and only Tylenol was being provided for pain).  Dr. C. C. noted that by September 30, 1998 the VA Nursing Home notes reflected there was no plan to transfer the Veteran elsewhere and the Veteran planned on dying at the VA facility.  Dr. C. C. noted that the Veteran had been placed on "do not resuscitate" and "comfort care" protocols which meant if the Veteran was in pain, you gave him the pain medications necessary to take away the pain, even if such pain medications contributed to respiratory depression and death.  Dr. C. C. indicated that this was the standard of care for end-of-life treatment in nursing homes and hospice care and implied no fault on the part of VA.  Dr. C. C. indicated that the October [REDACTED], 1998 records documented the Veteran was hollering in pain and was administered pain medications to take that pain away.  He reiterated that any allegations that this was negligent have no merit, as "comfort care" was what the Veteran wanted.

In conclusion, Dr. C. C. opined that it was not at least as likely as not that the cause of the Veteran's death was caused by or became worse as a result of VA treatment at issue; that the additional disability resulted from carelessness, negligence, lack of skill, or similar incidence of fault on the part of the attending VA personnel; the additional disability resulted from an event that could not have reasonably been foreseen by a reasonable healthcare provider; and failure on the part of VA to timely diagnose and/or properly treat the claimed disease or disability allowed the disease or disability to continue to progress.

In a declaration dated in March 2017, A. W., the Veteran's stepson, described the Veteran's difficulty navigating the stairs to get to and from his apartment as a result of the injury he sustained to his left knee in World War II.  A. W. noted that it was especially difficult for the Veteran to walk down the stairs because he had to put a lot of weight on his bad knee, which was painful for him, and he was constantly afraid that his left knee would go out from under him.  A. W. noted that on the afternoon of December 31, 1997, the Veteran told him he was going to bring a pair of his jeans down to his mother for her to wash.  He indicated that his mother and girlfriend returned to the apartment shortly thereafter, with the Veteran supported between them.  He noted that the Veteran had lacerations on his face and his glasses were missing.  He noted that the Veteran was in excruciating pain and could not stand on his own without support.  He also noted that the Veteran could not straighten his left leg out.  A. W. wrote that when he asked the Veteran what had happened, the Veteran informed him that his knee had buckled again and that he had fallen on his way down the stairs leading to the laundry room.  A. W. indicated that the next morning on January 1, 1998, the Veteran was still unable to get up from the recliner and was transported by ambulance to the Los Angeles VAMC, where he was admitted to the hospital.




      Analysis

The record includes both medical evidence that tends to support the appellant's claims of entitlement to service connection for the cause of the Veteran's death and entitlement to DIC under 38 U.S.C.A. § 1151, and medical evidence that is against her claims.  When evaluating this evidence, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the appellant.  

The evidence that tends to support the appellant's claims consists of the October 1998 and January 1999 letters from Dr. J. H., the March 2008 letter from Dr. V. S., the March 2008 and August 2009 letters from T. K., P.A, and the July 2015 declaration from Dr. E. S.  The evidence against the appellant's claims consists of the December 2009 and January 2016 VA examiners' opinions.  For the reasons that follow, the Board finds that the December 2009 and January 2016 VA examiners' opinions are ultimately more probative and persuasive.  

The Board does not afford Dr. J.H.'s October 1998 and January 1999 letters much probative value.  As noted above, Dr. J. H. opined that the Veteran's hip fracture was one of several contributing factors leading to his fatal pneumonia, and that it was reasonable to assume that his knee injury caused the fall, which led to his debilitation and ultimately his death.  However, the Board finds that this opinion lacks probative value, as Dr. J. H. indicated in her letter that she could not state the chain of events (as reported by the appellant) was factual, as she did not begin treating the Veteran until April 1998.  She indicated that such information needed to come from the physicians who cared for the Veteran after he fell.  She indicated that she only knew of the circumstances of the Veteran's condition prior to April 1998 from the appellant's descriptions, and could not state as fact that his fall, which led to the hip fracture, was due to his knee injury.  In this regard, the Board finds that Dr. J. H.'s opinion, which was based in large part on a history provided by the appellant, is contradicted by the objective medical evidence of record.  Moreover, the Board concludes that the appellant's report of the Veteran's fall is also contradicted by the objective evidence of record.  See Kowalski v. Nicholson, 19 Vet.App. 171, 179 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet. App. 229 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

First, with respect to the appellant's claims (and Dr. J. H.'s assumption) that the Veteran's service-connected left knee disability caused the December 31, 1997 fall, the Board acknowledges that the record contains references to a history of falls, some of which may have resulted from the service-connected left knee.  For example, in December 1996, a VA examiner noted deterioration in the left knee with significant pain and falls.  However, the contemporary West Los Angeles VAMC ER records from Dr. K. dated January 1, 1998 and from Dr. L. dated January 1, 1998 and January 2, 1998 immediately after the fall do not contain any reports or notations regarding the left knee giving way and causing the December 1997 fall.  Notably, admission records from the West Los Angeles VAMC dated January 1, 1998 reflect that the Veteran had been walking down a short flight of stairs when he lost his balance and fell.  The record notes that the Veteran "simply lost his footing."  The Veteran then reported that later during the night he "fell again and was unable to get up because he was 'feeling weak.'"  The ER examiner noted that the Veteran had a "good memory for all events leading to admission."  The Board finds it significant that there is no indication that the Veteran reported falling because his left knee gave out in any of these records, especially when the records clearly indicate that he described the circumstances that led to his fall (simply lost his footing).  The Board finds the contemporaneous treatment records following the injury carry more weight than the later recollections by the appellant and A. W. in support of the claim.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than subsequently reported history).  Thus, the Board affords the appellant's and A. W.'s reports that the Veteran fell because his left knee gave out little probative value.

Moreover, assuming without deciding that the Veteran's service-connected left knee disability caused the fall, there is no objective medical evidence of record to substantiate that this fall resulted in a hip fracture, as noted by Dr. J. H.  The opinion from Dr. C. C. indicates that it was well-known clinically that fall-induced hip fractures in the elderly were dramatic clinical events that resulted in excruciating pain and inability to walk.  Dr. C. C. explained that these were not subtle injuries that remained occult for months prior to discovery.  A finding of a hip fracture is simply not supported by the extensive treatment records from the West Los Angeles VAMC in January 1998 or the Denver VAMC from March 1998 to October 1998.  In this regard, the Board finds that the 1998 VA treatment records are silent for any hip pain complaints or hip fracture diagnoses and contradict the appellant's claim of chronic hip pain complaints dating from December 31, 1997.  The Board observes that these reports are very detailed and that if the Veteran was experiencing such pain in his hip, such would have been documented.  The Board also finds it significant that there is no objective medical evidence that the Veteran ever had a hip fracture in his life time.  The Board finds that the contemporaneous treatment records following the injury and leading up to the Veteran's death carry more weight than the later recollections by the appellant and A.W., as well as Dr. J. H.'s opinion.  As such, the Board finds that this opinion lacks probative value as it is based on an inaccurate factual premise, namely that there was an undiagnosed and insufficiently treated hip fracture causing the Veteran's deterioration and death.  

Moreover, the evidence reveals a gap in time between the initial month-long January 1998 hospitalization following the December 1997 fall and the Veteran's later hospitalization from March 1998 to October 1998.  In this regard, the evidence shows that the Veteran was discharged from the West Los Angeles VAMC on or around January 30, 1998, and was readmitted to the Denver VAMC in March 1998 as a result of foul-smelling urine and loss of skin over his right heel and left second toe with fatigue, decreased appetite, and occasional lightheadedness.  There is no indication in the treatment records that the Veteran's admission in March 1998 had anything to do with his December 1997 fall.  Rather, the most frequently referenced reason for his continued hospitalization during this time frame was his inability to eat and that he was compromised nutritionally.  

The Board finds that Dr. V. S.'s March 2008 opinion also lacks probative value as it appears to be based on inaccurate factual premise, and is not supported by a sufficient rationale.  In particular, Dr. V. S. stated, without offering an explanation for the rationale of her opinion, that the Veteran's left knee disability could have contributed to a deep vein thrombosis (DVT), resulting in complications of a pulmonary embolism (PE).  However, treatment records from the time of the Veteran's death do not show that he suffered from a DVT or a PE.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (explaining that most of the probative value of a medical opinion comes from its reasoning); see Reonal, 5 Vet. App. 460-61 (finding that a physician's opinion based on an inaccurate factual premise has no probative value).

As for T. K.'s March 2008 opinion that the Veteran's death was related to injuries he sustained in service, the Board finds that this opinion is based on an inaccurate factual premise, which has been discounted as discussed above (i.e. that the Veteran's left knee gave out and caused him to fall and break his hip, which led to his hospitalization and death).  As for T. K.'s August 2009 opinion, he stated that it was "possible" that the Veteran's multiple falls from his service-connected left knee disability "could have" led to another fall and eventual deconditioning.  Such an opinion is couched entirely in speculative terms and, in Hood v. Shinseki, 23 Vet. App. 295, 298-99, the Court held that medical evidence that is speculative, general, or inconclusive cannot be used to support a claim.  Thus, this opinion is afforded little probative value.

Turning to the July 2015 opinion from Dr. E. S., the Board finds that this opinion lacks probative value as it is based on an inaccurate factual premise, namely that there was an undiagnosed and insufficiently treated hip fracture causing the Veteran's deterioration and death.  In reaching this conclusion, Dr. E. S. appears to rely on Dr. J. H.'s findings that the Veteran suffered from "extreme debilitation and other sequelae of a fractured hip" and that "the pneumonia was a result of the debilitation."  However, as previously stated, there is no objective medical evidence of a hip fracture resulting from the December 31, 1997 fall.  Again, the Board finds the contemporaneous treatment records immediately following the injury and leading up to the Veteran's death carry more weight than the later recollections by the appellant (on which Dr. J.H.'s opinion was based).  See Curry, 7 Vet. App. 68.

On the contrary, the Board finds the December 2009 VA examiner's opinion highly probative on the matter of service connection for the cause of the Veteran's death.  In the December 2009 opinion, after a review of the pertinent evidence to include the favorable nexus opinions from Dr. J. H. and the other private medical providers, the examiner found that the Veteran's death was not related to his service-connected left knee disability, but was related to other factors, such as his increasingly poor appetite, minimal response to physical and occupational therapy, multiple non-healing decubitus ulcers, and other chronic conditions like diabetes, renal failure, anemia, and bipolar disease with mild dementia.  The Board finds this opinion more probative because it is supported by specific evidence of record.  The examiner also provided a thorough and detailed rationale for his opinion that considered the Veteran's prior medical history.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

In addition, the examiner acknowledged the possibility that the Veteran's service-connected knee disability could have led to his fall, but explained that, in his opinion, the chain of causation between the Veteran's left knee disability and his death from pneumonia was too attenuated.  To that end, the examiner noted the Veteran's numerous chronic ailments and their probable effects on his physical condition and his ability to convalesce from such an injury.  Ultimately, the examiner concluded that those chronic ailments, not the Veteran's left knee disability, were responsible for his increased susceptibility to fatal pneumonia.  Thus, the examiner provided a plausible and well-reasoned explanation for his negative nexus opinion.  Moreover, the Board also finds that the examiner's opinion is supported, at least in part, by Dr. J. H.'s January 1999 letter wherein she stated the Veteran's diabetes caused him to have poor circulation, which contributed to the non-healing ulcers, which in turn contributed to his poor health and made him susceptible to pneumonia.  

The Board also finds the January 2016 VA examiner's opinion highly probative and ultimately persuasive.  In the January 2016 opinion, after a review of the pertinent evidence to include the favorable nexus opinions, Dr. C. C. opined that the Veteran's service-connected left knee condition did not cause, or result in, his December 31, 1997 fall down the stairs.  Dr. C. C. found that the December 31, 1997 fall did not result in a left hip fracture and, in fact, the Veteran never had a left hip fracture.  As reflected above, the Board has concluded that the more persuasive evidence of record does not indicate that the Veteran had a left hip fracture.  

With regard to the claim for DIC under 38 U.S.C.A. § 1151, the Board finds the January 2016 opinion of Dr. C.C. most probative.  Dr. C. C. found no finding of fault in VA care rendered in 1998 through the Veteran's October [REDACTED], 1998 death.  Specifically, Dr. C. C. found that the Veteran's inadequate eating, weight loss, malnutrition, and deconditioning were a matter of record prior to the 1998 VA admissions and the chronic progression of these problems led to his death, not the care of VA.  The Board finds this opinion more probative because of the professional qualifications of the opinion provider (expert on end-of-life issues and care in the face of terminal conditions), his thorough discussions of the contrary medical opinions of record, and his detailed rationale for his opinion that considered the Veteran's prior medical history.  See Stefl, 21 Vet. App. 124.  The Board finds that Dr. C. C. provided a plausible and well-reasoned explanation for his negative nexus opinion.  

The Board observes T.K.'s March 2008 opinion that from the Veteran's hospital records, it was clear that a series of hospital mishaps that never should have occurred contributed to the Veteran's death.  However, T.K. did not identify any such mishaps.  Thus, as his opinion is not supported by evidence or a sufficient rationale, it is afforded little probative value.  

Additionally, the Board has considered Dr. E. S.'s July 2015 findings that it was more likely than not that the dosage of Roxanol and Ativan on October [REDACTED], 1998 was an aggravating cause of the Veteran's immediate death.  However, assuming without deciding the merits of this argument, the Board is placing more probative weight on the conclusions of Dr. C. C. that the medications administered on October [REDACTED], 1998 in response to the Veteran's hollering in pain, was the standard of care for end-of-life treatment in nursing homes and hospice care and implied no fault on the part of VA.  The Board finds that Dr. C. C. supported his findings by explaining that longer-term facilities such as nursing homes and hospice routinely dealt with chronic end-of-life issues and commonly reached treatment protocols that were based on making the Veteran comfortable in the face of certain death, as was the case in the Veteran's situation.  Dr. C. C. referenced the September 1998 VA Nursing Home notes, which reflected there was no plan to transfer the Veteran elsewhere as the Veteran had been placed on "do not resuscitate" and "comfort care" protocols, and explained that this meant if the Veteran was in pain, he would be given the pain medications necessary to take away the pain.  

The Board has also considered the medical literature submitted by the appellant's representative, but finds that it is of limited probative value.  In this regard, the appellant's representative pointed to medical literature regarding the misdiagnosis of occult hip fractures in patients with poor mobility and cognitive impairment in an attempt to reject Dr. C. C.'s finding that hip fractures were not "subtle injuries that remain occult for months prior to discover."  The Board finds that this article raised only a speculative possibility of such a link in this case.  The appellant's representative also cited to various other articles in support of the claims, which included medical literature regarding causal relationships between osteoarthritis of the knee and the risk of fall injuries; relationships between extended bed rest resulting from a hip fracture and the increased risk of pneumonia and deconditioning; and relationships between lower levels of activity resulting from disability and the increased risk for the development or progression of chronic illnesses.  The appellant's representative also cited to medical literature which emphasized the importance of taking x-rays to diagnose whether a patient has a fractured hip.  The Board has considered these articles and the various other articles the representative has cited in the brief; however, the Board finds that these articles provided only general information that is not specific to the particular facts of this case.  The Board finds that the VA medical opinions are more probative, because they were a product of consideration of the Veteran's relevant history as well as medical literature and included a rationale specific to the Veteran.  

Finally, the Board notes that the appellant's own statements relating the Veteran's death to the Veteran's service-connected left knee disability are not competent evidence, as she is a layperson, and lacks the training to opine regarding medical causation.  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the specific matter of the cause of the Veteran's death, and the contribution, if any, of a disability related to service, to include the service-connected left knee disability, to his death are complex medical matters that fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007).  Simply stated, the determination as to the cause of the Veteran's death is a complex medical question for which the appellant lacks adequate medical training to address.  As any assertions in this regard have no probative value, the appellant can neither support her claim, nor counter the negative medical opinions and clinical evidence of record, on the basis of lay assertions alone. 
The Board has also considered the arguments presented by the appellant as to why she believes that entitlement to service connection for the cause of the Veteran's death and DIC pursuant to 38  U.S.C.A. § 1151 is warranted.  However, these arguments are not probative.  Id.  In this regard, such inquiries are medically complex in nature and there is no indication that the appellant has the requisite training or knowledge to offer such an opinion.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Specifically, rendering an opinion as to whether an individual sustained additional disability that was proximately caused by improper treatment, or lack of treatment, requires an understanding of a complex medical and physical process, which is beyond the scope of the appellant (or her representative).  Therefore, as the appellant is not competent to render an opinion as to whether the Veteran's death was caused by an additional disability that was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA or due to an event that was not reasonably foreseeable, any assertions in this regard have no probative value, and the appellant (or her representative) can neither support her claim, nor counter the negative medical opinion, on the basis of lay assertions alone. 

In short, the Board finds that the preponderance of the evidence is against the appellant's claims for entitlement to service connection for the cause of the Veteran's death and entitlement to DIC under 38 U.S.C.A. § 1151.  In such a situation, the benefit of the doubt doctrine does not apply, and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.




	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 is denied.









____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


